Title: Matthew H. Moore to James Madison, 17 February 1832
From: Moore, Matthew H.
To: Madison, James


                        
                            
                                Dr Sir
                            
                            
                                
                                    Stokes County North Carolina
                                
                                 February 17th 1832
                            
                        
                        My maternal Grand-father Samuel Dalton was a stock-holder in a land speculation company organized some
                            seventy or eighty years ago probably—Some of the heirs of said Samuel Dalton decd. attended in Richmond on the 6th of
                            Demr last; [they having been requested by advertisement in the Richmond Enquirer to do so] and report as I understand
                            since their return that you have a transfer of said Samuel Dalton’s interest in said company—It is supposed by my mother
                            that when her father removed from Virginia southardly he made you this transfer to collect for him as his friend when any
                            thing should be ready for distribution to the members of said company—
                        Any information you may feel yourself at liberty to give relative to this transfer, and the value of said S.
                            Daltons claim at this day will be thankfully received by one politically at least Your sincere friend & wellwisher
                        
                            
                                Matt. H. Moore
                            
                        
                    N. B. I understand that my paternal Grandfather John Moore was also a tockholder in said company if so will you be so
                                very good as to give such information as you may have relative to his interest &C— 